                Case 2:20-cr-00086-TLN Document 24 Filed 09/23/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00086-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   EDEN VASSEUR,                                      DATE: September 24, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for a status conference on September 24, 2020. By this stipulation, the defendant

18 now moves to vacate the status conference, and to set this matter for a Change of Plea on October 15,

19 2020, and to exclude time between September 24, 2020, and October 15, 2020, under 18 U.S.C. §

20 3161(h)(7)(A), B(iv) [Local Code T4].

21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

22 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

23 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

24 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
25 judges to continue all criminal matters to a date after May 2, 2020. This and previous General Orders,

26 / / /

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00086-TLN Document 24 Filed 09/23/20 Page 2 of 4


 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

27 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

28 by the statutory rules.

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00086-TLN Document 24 Filed 09/23/20 Page 3 of 4


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.      By previous order, this matter was set for status on September 24, 2020.

10          2.      By this stipulation, defendant now moves to continue the status conference until October

11 15, 2020, at 9:30 a.m., and to exclude time between September 24, 2020, and October 15, 2020, under

12 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

13          3.      The parties agree and stipulate, and request that the Court find the following:

14                  a)     The government has represented that the discovery associated with this case

15          includes multiple recordings and reports. All of the discovery has been either produced directly

16          to counsel or made available for inspection.

17                  b)     Counsel for defendant desires additional time to analyze the discovery in the

18          context of resolution negotiations and sentencing options, conduct sentencing legal research, and

19          otherwise prepare for trial should the change of plea not proceed.

20                  c)     Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him/her the reasonable time necessary for effective preparation, taking

22          into account the exercise of due diligence.

23                  d)     The government does not object to the continuance.

24                  e)     In addition to the public health concerns cited by the General Orders and

25          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

26          ends-of-justice delay is particularly apt in this case because of the extra time it takes to conduct

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00086-TLN Document 24 Filed 09/23/20 Page 4 of 4


 1          meetings and interviews.

 2                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of September 24, 2020 to October 15,

 7          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 9          of the Court’s finding that the ends of justice served by taking such action outweigh the best

10          interest of the public and the defendant in a speedy trial.

11          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15    Dated: September 22, 2020                               MCGREGOR W. SCOTT
                                                              United States Attorney
16
                                                              /s/ CAMERON L. DESMOND
17                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
18
      Dated: September 22, 2020                               /s/ DANIEL RUSSO
19                                                            DANIEL RUSSO
20                                                            Counsel for Defendant
                                                              Eden Vasseur
21
                                            FINDINGS AND ORDER
22
            IT IS SO FOUND AND ORDERED this 22nd day of September, 2020.
23

24

25

26                                                                  Troy L. Nunley
                                                                    United States District Judge
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
